Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2018/0073864) In view of Sanders et al (US 9,097,526).
Watanabe discloses a light projector comprising a light source (101) configured to emit a light beam (see figures 1A and 6); a beam multiplication film (111), disposed on a transmission path of the light beam (see figures 1A and 6); and made of anisotropic refractive index material (see paragraph 0061), wherein a plurality of separated light beams are produced after the light beam from the light source passes through the beam multiplication film (see figures 1A, 5A and 6-9B); and a wave plate (112), disposed on transmission paths of the separated light beams from the beam multiplication film (see figures 1A, 5A and 6-9B), wherein an optical axis of the beam multiplication film is inclined relative to a transmission direction of the light beam emitted from the light source by an angle (see paragraph 0038), wherein the beam multiplication film comprises a uniaxial retardation film, a biaxial retardation film, or an oblique axial retardation 
	Sanders et al teaches it is well known to use and employ tunable half wave plates in the same field of endeavor for the purpose of controlling the relative amplitude of the first and second polarized light components so as to obtain greater adjustability of the overall system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the half wave plate of Watanabe to include a tunable half wave plate, as taught by Sanders et al, in order to regulate or actively control the relative amplitude of the first and second polarized light components so as to obtain a desirable light output/greater adjustability of the overall system. Note In re Stevens, 212 F. 2d 197, 101 USPQ 284 (CCPA 1954).
As to the limitations of claim 9, Watanabe discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the at least one beam multiplication film having a thickness of 0.35 mm (see paragraph 0077) comprises a flexible film.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the anisotropic material of at least one or both of the beam multiplication films of Watanabe to include a flexible polymer film material, as is well known in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a flexible film. Note: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 125 USPQ 416.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

RDS
January 01, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872